NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


TYRONE TAYLOR, DOC #093362,              )
                                         )
             Appellant,                  )
                                         )
v.                                       )
                                         )      Case No. 2D17-4839
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed May 16, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Polk County, Mark Carpanini, Judge.

Tyrone Taylor, pro se.



PER CURIAM.


             Affirmed.



KHOUZAM, BLACK, and SLEET, JJ., Concur.